 


109 HR 3167 IH: Right-To-Know National Payroll Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3167 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Hoekstra introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to require that each employer show on the W–2 form of each employee the employer’s share of taxes for old-age, survivors, and disability insurance and for hospital insurance for the employee as well as the total amount of such taxes for such employee. 
 
 
1.Short titleThis Act may be cited as the Right-To-Know National Payroll Act. 
2.Disclosure of FICA and medicare tax on W–2 form 
(a)In generalSubsection (a) of section 6051 of the Internal Revenue Code of 1986 (relating to requirement of receipts for employees) is amended by striking and at the end of paragraph (12), by striking the period at the end of paragraph (13) and inserting a comma, and by inserting after paragraph (13) the following new paragraphs: 
 
(14)the total amount of tax with respect to the employee imposed on such person under— 
(A)section 3111(a), 
(B)section 3111(b), 
(C)so much of the tax imposed under section 3221(a) as relates to section 3111(a), and 
(D)so much of the tax imposed under section 3221(a) as relates to section 3111(b), and 
(15)the total amount of tax with respect to the employee for old-age, survivors, and disability insurance and for hospital insurance, which is the sum of— 
(A)each of the amounts shown under subparagraphs (A) through (D) of paragraph (14), plus 
(B)the amount shown under paragraph (6). 
(b)Exception for employers with 100 or fewer employeesSection 6051 of such Code is amended adding at the end the following new subsection: 
 
(g)Statements regarding FICA and medicare tax not required of small employers 
(1)In generalParagraphs (14) and (15) of subsection (a) shall not apply to any person for a calendar year with respect to which such person employed an average of not more than 100 employees on business days during each pay period in which such person was in existence during the calendar year. 
(2)DefinitionsFor purposes of paragraph (1)— 
(A)EmployerAll persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as one employer. 
(B)EmployeeThe term employee includes any individual who is a full time, part time, temporary, or leased (within the meaning of section 414(n)) employee.. 
(c)Effective dateThe amendments made by this section shall apply with respect to remuneration paid after December 31, 2005. 
 
